EXHIBIT 10.20
 
 
 NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
this 29th day of May 2012, by and among Face Up Entertainment Group, Inc., a
Florida corporation (the "Company") and the investor identified on Schedule 1
attached hereto (collectively, the "Purchasers").


WHEREAS, the Company desires to enter into this Agreement with the Purchasers to
sell and issue up to $200,000 principal amount of its 5% notes (the "Notes") in
substantially the form attached hereto as Exhibit A; and


WHEREAS, the Purchaser desires to enter into this Agreement to acquire the Notes
in the respective amounts set forth on Schedule 1 attached hereto on the terms
and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement and the Notes,
the parties to this Agreement mutually agree as follows:


1.  AUTHORIZATION AND SALE.


1.1 Authorization. The Company has authorized the issuance and sale of the Notes
to the Purchasers. The Purchasers acknowledge and agree that the maturity date
of each note issued under this Agreement shall be the six months, or earlier, as
described in Section1.01.1 after the issuance of such Notes.  Such maturity
dates shall be set forth on Schedule 1.


1.2 Sale. Subject to the terms and conditions hereof, each Purchaser agrees
separately (and not jointly) to purchase from the Company, and the Company
agrees to sell and issue to each Purchaser, a Note in the principal amount and
with the maturity date as set forth next to each Purchaser's name on Schedule 1
hereto at the respective purchase price set forth opposite such Purchaser's name
on Schedule 1. Unless directed otherwise, each Purchaser shall pay such purchase
price by check payable to Face Up Entertainment Group, Inc., 20 East Sunrise
Highway, Suite 202, Valley Stream, New York, 11581. or by wire transfer of
immediately available funds to the account of Face Up Entertainment Group, Inc.
as follows:


2.  CLOSING; DELIVERY.


2.1 Initial Closing. The initial closing of the purchase and sale of the Notes
under this Agreement shall take place at the offices of the Company at such time
and date after the proper officer(s) of the Company accept this Agreement on
behalf of one or more Purchasers (the "Initial Closing").
 
 
1

--------------------------------------------------------------------------------

 


2.2 Subsequent Closings. Following the Initial Closing, the Company may issue
and sell additional Notes under this Agreement, on the terms set forth in this
Agreement, provided that the aggregate principal amount of all Notes issued by
the Company at the Initial Closing and each subsequent closing (a "Subsequent
Closing" and, together with the Initial Closing, the "Closing") shall not exceed
$200,000. Schedule 1 to this Agreement shall be amended and restated at each
Subsequent Closing to reflect the Notes issued to each Purchaser under this
Agreement. Any Notes issued by the Company at a Subsequent Closing shall be
considered "Notes" for all purposes of this Agreement, and each additional
Purchaser shall be a "Purchaser" for all purposes of this Agreement.
Notwithstanding the foregoing, the Company shall not issue any Notes if an Event
of Default shall have occurred and be continuing under any Note. For purposes of
the immediately preceding sentence, an "Event of Default" shall have the meaning
given to such term in each respective Note.


2.3 Delivery. At the Closing, subject to the terms and conditions hereof, the
Company will deliver to the Purchasers the Notes (as set forth on Schedule 1
hereto), each duly executed by the Company and dated the date of the Closing,
and such other certificates, consents, waivers and agreements as are reasonably
requested by any Purchaser (together with this Agreement, collectively the
"Transaction Documents"), against payment of the purchase price therefor payable
as of the date of such Closing by check or wire transfer.

3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Purchasers as follows:


3.1 Organization and Good Standing. The Company is a corporation duly organized
and validly existing under the laws of Florida. The Company has all requisite
corporate power and authority necessary to conduct its business as it is now
being conducted and as proposed to be conducted and to own or lease the
properties and assets it now owns or holds under lease.


3.2 Authorization. The Company has the full corporate power and authority to
enter into this Agreement and each of the Transaction Documents and to perform
all of its obligations contemplated hereunder and thereunder. The execution,
delivery and performance of this Agreement and each of the Transaction Documents
to which the Company is a party have been duly authorized by all necessary
corporate action, and this Agreement and each of the Transaction Documents
constitutes (or will constitute, upon execution thereof) a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules and laws governing specific
performance, injunctive relief and other equitable remedies. No further
authorization on the part of the Company, its board of directors or its
stockholders is necessary to consummate the transactions contemplated by this
Agreement or any of the Transaction Documents. Except for any filings required
by federal or state securities laws that have been or will be made by the
Company, no consent, approval, authorization or order of, or declaration by,
filing or registration with, any court or governmental or regulatory agency or
board is or will be required in connection with the execution and delivery of
this Agreement and the Transaction Documents and the consummation of the
transactions contemplated hereby or thereby. The shares of Common Stock that may
be issued upon conversion of the Notes are duly authorized and, when issued in
accordance with the terms of the Notes, will be validly issued, fully paid and
nonassessable.
 
 
2

--------------------------------------------------------------------------------

 


3.3 SEC Reports. The Company has furnished, or the Purchasers have access
to,  the Company's filings (hereinafter, the "SEC Reports") with the Securities
and Exchange Commission (the "SEC"). As of their respective filing date, each
document filed by the Company with the SEC complied in all material respects
with the requirements of the Securities Exchange Act of 1934, as amended, and
did not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.


3.4 Absence of Undisclosed Liabilities. Except as disclosed in the SEC Reports
and the obligations under the Notes, the Company does not have any liabilities
or obligations (whether accrued, absolute, contingent, unliquidated or
otherwise, whether due or to become due).


3.5 Compliance with Law and Other Instruments. To the Company's knowledge, the
Company has complied in all material respects with, and are not in material
violation of, any and all statutes, laws, regulations, decrees and orders of the
United States and of all states, municipalities and agencies applicable to the
Company or the conduct of its businesses. Upon consummation of this Agreement,
the Company will not be in default in any material respect in the performance of
any obligation, agreement or condition contained in any bond, debenture,
promissory note, indenture, loan agreement or other material contract to which
it is a party or by which its properties are bound. Neither the issuance of the
Notes, or the execution and delivery of this Agreement and the Transaction
Documents nor the consummation of the transactions contemplated herein or
therein, will (i) conflict with, constitute a breach of, constitute a default
under, or an event which, with notice or lapse of time or both, would be a
breach of or default under, the respective certificates of incorporation or
bylaws of the Company, (ii) conflict with or constitute a breach of, constitute
a default under, or an event which, with notice or lapse of time or both would
be a breach of or default under, any agreement, indenture, mortgage, deed of
trust or other instrument or undertaking to which the Company is a party or by
which any of its properties are bound which would have a material adverse effect
on the Company's business, (iii) constitute a violation of any law, regulation,
judgment, order or decree applicable to the Company, (iv) result in the creation
or imposition of any lien or material charge or encumbrance upon any property of
the Company, or (v) permit any party to terminate any agreement to which the
Company is a party or beneficiary thereto which would have a material adverse
effect on the Company's business.
 
 
3

--------------------------------------------------------------------------------

 


3.6 Litigation. There is no litigation or governmental proceeding or
investigation pending or, to the Company's knowledge, threatened against or
affecting the Company, which would reasonably be expected to result in any
judgment or liability which would materially and adversely affect any of the
property and assets of the Company, or the right of the Company to conduct its
business as now conducted or as proposed to be conducted.


3.7 Intellectual Property. As disclosed in the SEC Reports, the Company owns or
possesses sufficient legal rights to all patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
intellectual property and proprietary rights and processes (collectively,
"Intellectual Property") used in its business as now conducted and as presently
proposed to be conducted, without any known infringement of the rights of
others. The Company has not received any communications alleging that the
Company has violated or, by conducting its business as presently proposed, would
violate any of the patents, trademarks, service marks, trade names, copyrights,
trade secrets or other proprietary rights of any other person or entity.


3.8 Disclosure. Neither this Agreement nor any of the Transaction Documents
contains any untrue statement of any material fact, or omits to state any
material fact that is necessary in order to make the statements contained herein
or therein, in light of the circumstances under which they were made, complete
and not misleading.
 
3.9 Registration Rights If at any time the Company proposes to register any of
its common stock under the Act, whether as a result of an offering for its own
account or the account of others, excluding any registrations to be effected on
Forms S-4 or S-8 or other applicable successor Forms, the Company shall, at such
time, promptly give Holder written notice of such proposed registration and
offer Holder the opportunity to include the 500,000 shares of common stock
issued in connection with the Letter Agreement (a "Piggy Back Registration").
The Company shall include in any such registration statement any or all all of
the 500,000 common stock that Holder requests to be registered. In addition, the
Holder may no later than 45 days after the completion of a raise of capital of
no less than $1,000,000, notify the Company of his Demand that said shares be
registered. If such Demand is made, the Company will file with the SEC a
Registration Statement on Form S-l covering the resale of all of the Common
Stock then owned by the Holder (a "Demand Registration"). In the event that Form
S-1 is unavailable for a Demand Registration, the Company shall use such other
form as is available for such a registration. The Company shall use its best
efforts to have the Registration Statement declared effective by the SEC as soon
as practicable prior to the 90th day following the Filing Deadline. All expenses
incurred in connection with registrations, filings or  qualifications,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company shall be paid by the Company.


Other than as specifically delineated in the Note Purchase Agreement of even
date, the Company has granted registration or prospectus qualification rights,
including piggyback rights, in connection with a previous Purchase Agreement and
Notes, to Corporate Debt Consultants, LLC.
 
 
4

--------------------------------------------------------------------------------

 

4.  REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Each Purchaser hereby severally represents and warrants to the Company as
follows:


4.1 Purchase for Own Account. Such Purchaser is acquiring the Notes and the
securities into which they may be converted for its own account, for investment
and not with a view to or in connection with any distribution or resale thereof.
Such Purchaser does not have any contract, understanding, agreement or
arrangement with any person to sell or transfer the Notes or the securities into
which they may be converted.


4.2 Restrictions on Transfer. Such Purchaser understands that (a) neither the
Notes nor any securities issuable upon conversion thereof has been registered
under the Securities Act of 1933, as amended (the "Securities Act"), or the
securities laws of any jurisdiction and (b) the economic risk of an investment
in the Notes must be borne for an indefinite period of time because neither the
Notes nor the securities into which they may be converted may be sold or
otherwise transferred unless subsequently registered under the Securities Act or
an exemption from registration under the Securities Act is or becomes available.


4.3 Knowledge of the Purchaser. Such Purchaser (a) is knowledgeable with respect
to the financial, tax and business aspects of ownership of the Notes and the
securities into which they may be converted and of the business of the Company
and (b) can bear the economic risk of an investment in the Notes including the
complete loss thereof. By virtue of his or its own knowledge and experience in
financial and business matters, such Purchaser is capable of evaluating the
merits and risks of making this investment. Such Purchaser is an "accredited
investor" within the meaning of Rule 501(a) of Regulation D promulgated under
the Securities Act as a result of:


[CHECK THE APPLICABLE ITEM]:


_____ (i) A bank defined in Section 3(a)(2) of the Securities Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act, whether acting in its individual or fiduciary capacity; a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; an insurance company as defined in Section 2(13) of the Securities
Act; an investment company registered under the Investment Company Act of 1940
(the "Investment Company Act") or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(3)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets greater than $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 ("ERISA"), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or a registered investment advisor, or if the
employee benefit plan has total assets greater than $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
 
5

--------------------------------------------------------------------------------

 


_____ (ii) A private business development company as defined in Section
202(a)(22) of the Investment Adviser Act of 1940.


_____ (iii) An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets greater than $5 million.


_____ (iv) Any director, executive officer or general partner of the Company, or
any director, executive officer or general partner of a general partner of the
Company.


_____ (v) a natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1 million
(excluding the value of such person's residence).


_____ (vi) A natural person who had an individual income greater than $200,000
in each of the two most recent years or joint income with that person’s spouse
greater than $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.


_____ (vii) A trust, with total assets greater than $5 million not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment.)
 
    X     (viii) an entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, the Purchaser must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor.)
 
4.4  Disclosure of Information.  Such Purchaser represents that it has reviewed
the SEC Reports and the representations concerning the Company contained in this
Agreement, has made inquiry concerning the Company, its business and its
personnel, and has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the offering of the Notes and
the business, properties, prospects and financial condition of the Company; the
officers of the Company have made available to such Purchaser any and all
written information which he, she or it has requested and have answered to such
Purchaser’s satisfaction all inquiries made by such Purchaser. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of the Purchaser to rely
thereon.
 
 
6

--------------------------------------------------------------------------------

 


 Neither the Purchaser nor any of the directors, officers or affiliates of the
Purchaser possess any material, non public information regarding the Company or
its prospects.

 4.5  Legends.  It is understood that the Note and the securities into which the
Note is convertible into may bear part or all of the following legend:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT WITH RESPECT TO
THE SECURITIES UNDER SUCH ACT AND THE OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A OF SUCH ACT OR TO AN AFFILIATE.
 
4.6 Power and Authority. Such Purchaser has the requisite power and authority to
enter into this Agreement, to purchase the Notes and to carry out and perform
his or its obligations under the terms of this Agreement. The execution,
delivery and performance by such Purchaser of this Agreement and the other
Transaction Documents to which such Purchaser is a party do not contravene the
terms of such Purchaser's organizational documents and do not violate, conflict
with or result in any breach or contravention of any contract or agreement of
such Purchaser or constitute a violation of any law, regulation, judgment, order
or decree applicable to such Purchaser.
 
4.7 No Minimum Note Purchases Required to Close. The Notes being offered by us
are offered on a “best efforts” basis and no commitment exists by anyone to
purchase all or any of those Notes. No  minimum level of sales is required for
the proceeds from the sale of the Notes to be made available to us. No assurance
can be given that all or substantially all of the Notes will be sold. To the
extent that less than substantially all of the Notes are sold, the Company may
be prevented from fully implementing its immediate business plans absent
additional financing. Purchaser represents that he is aware that no minimum
amount of proceeds need be raised by the Company as a prerequisite to close on
the sale of a Note and to utilize the proceeds from such sale, it being
understood that upon acceptance of this subscription by the Company, the
proceeds from the sale of the Note will, subject to the closing obligations of
the Company set forth herein, be immediately available to the Company.


4.8  Due Execution. This Agreement has been duly authorized, executed and
delivered by such Purchaser and, upon due execution and delivery by the Company,
will be a valid and binding agreement of such Purchaser, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules and laws governing specific performance, injunctive relief and other
equitable remedies.
 
 
7

--------------------------------------------------------------------------------

 
 
4.9  Affiliate; No Investigations. Neither the Purchaser nor any officers,
directors, shareholders or affiliates of the Purchaser are now, nor have ever
been, an officer, director, or more than 10% shareholder of the Company or in
any other way an affiliate of the Company. The term "affiliate", as defined in
Rule 144(a)(1), is defined as is a person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company. Neither the Purchaser Investor nor any of its
officers, members of its board of directors or any 5% holder of the Purchaser’s
stock, is currently under investigation by any federal or state regulatory
authority.


For purposes of clarification, each Note to be issued to a Purchaser hereunder
shall be deemed to include the following language at the end of Section 4.03
thereto:


In no event shall the Lender be entitled to convert any portion of this Note
after a Default in excess of that portion of this Note upon conversion of which
the sum of (1) the number of shares of Common Stock beneficially owned by the
Lender and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of the Company
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Lender and its affiliates of more than 4.99% of the outstanding shares of Common
Stock of the Company.  For purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and Regulations 13D-G thereunder, except as otherwise provided in clause (1) of
such proviso, provided, further, however, that the limitations on conversion may
be waived by the Lender upon prior notice to the Company.
 
5.  CONDITIONS OF PURCHASERS’ OBLIGATIONS AT CLOSING


The obligations of each Purchaser to this Agreement to close are subject to the
fulfillment on or before the Closing of each of the following conditions, unless
waived:
      
5.1  Representations and Warranties.  The representations and warranties of the
Company contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing.
 
5.2  Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
5.3  Qualifications.  All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Notes pursuant to this Agreement shall be
duly obtained and effective as of the Closing.


6.  MISCELLANEOUS.
 
6.1  No Placement Agent Fees.  The Company and Purchaser each represent that
they will not be obligated for any finders’ fee or commission in connection with
this transaction.  Each Purchaser agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Purchaser or any of its officers, partners,
employees, or representatives is responsible.  The Company agrees to indemnify
and hold harmless each Purchaser from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.


6.2  Entire Agreement; Effectiveness. This Agreement and the documents referred
to herein constitute the entire agreement among the parties with respect to the
subject matter hereof, and no party shall be liable or bound to any other party
in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any third party any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


6.3  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, without regard to the conflicts of laws
provisions of the State of New York or any other state.


6.4 Counterparts. This Agreement may be executed in two or more counterparts and
by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


6.5 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.


6.6 Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given upon personal delivery,
after three business days following deposit with the United States Post Office,
postage prepaid, or after one business day if sent by confirmed telecopy,
addressed:
 
 
9

--------------------------------------------------------------------------------

 
 

  (a)  If to the Company:      
Face Up Entertainment Group, Inc.
20 East Sunrise Highway
Suite 202
Valley Stream, New York 11581

 

  (b) If to the Lender:      
DCO Capital Group LLC
218 Woodside Drive
Hewlett, New York 11557

 
or at such other address as the Company shall have furnished to the Purchasers
in writing; and


(b) If to any Purchaser, the address set forth on Schedule 1 attached hereto or
at such other address as such Purchaser shall have furnished to the Company in
writing.


6.7 Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, it shall, to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


6.8 Survival of Covenants and Agreements, Representations and Warranties. All
covenants and agreements contained herein or made in writing by the Company or
the Purchasers in connection with the transactions contemplated hereby shall
survive the execution and delivery of this Agreement, the Transaction Documents
and the Closing until the respective Purchaser ceases to own any Notes. All
warranties and representations contained herein shall survive for a period of
two years after the Closing.


6.9 Further Assurances. Prior to and after the Closing, at the reasonable
request of the Purchasers, the Company will take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate in doing,
as the Purchasers may reasonably deem necessary or desirable, all things
necessary to consummate and make effective, in a practicable manner, the Closing
and the other transactions contemplated by this Agreement and the Transaction
Documents, including, without limitation, (a) the execution and delivery of any
additional waivers, consents, confirmations, agreements, instruments or
documents, or the taking of all actions, whether prior to or after the Closing,
necessary to issue and sell the Notes to the Purchasers and (b) to otherwise
carry out the purpose and intent of this Agreement and the Transaction
Documents.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
 
10

--------------------------------------------------------------------------------

 

  IN WITNESS WHEREOF, this Note Purchase Agreement has been executed by the
Purchaser and by the Company on the respective dates set forth below.


Principal Amount of Note Purchased:  $ 200,000
 

    Individual Signature(s):  
May 29, 2012
 
 
 
Date
 
Signature of Purchaser
 
 
 
 
  Tax ID No.   Printed Name:        DCO Capital Group LLC               218
Woodside Drive   Telephone No.     Hewlett, NY 11557                  
Subscription Accepted by:      

 

FACE UP ENTERTAINMENT GROUP, INC.             By: /s/ Felix Elinson Date:   As
of May 29, 2012     Felix Elinson, CEO      

 
SPECIAL SUBSCRIPTION INSTRUCTIONS FOR CORPORATE, PARTNERSHIP, TRUST, AND JOINT
PURCHASERS
 
 
11

--------------------------------------------------------------------------------

 
 
If the Purchaser is a corporation, partnership, trust, or other entity or joint
purchaser, the following additional instructions must be followed.  INFORMATION
ADDITIONAL TO THAT REQUESTED BELOW MAY ALSO BE REQUIRED BY THE COMPANY IN SOME
CASES.


I.  Certificate.  The Purchaser  must date and sign the Certificate below, and,
if requested by the Company, the Purchaser  may also be required to provide an
opinion of counsel to the same effect as this Certificate or a copy of (a) the
corporation's articles of incorporation, bylaws and authorizing resolution, (b)
the partnership agreement, or (c) the trust agreement, as applicable.


II.  Subscription Agreement


A.  Corporations.  An authorized officer of the corporation must date, sign, and
complete the Subscription Agreement with information concerning the
corporation.  The officer should print the name of the corporation above his
signature, and print his name and office below his signature.


B.  Partnerships.  An authorized partner must date, sign, and complete the
Subscription Agreement with information concerning the partnership.  The partner
should print the name of the partnership above his signature, and print his name
and the words "general partner" below his signature.


C.  Trusts.  In the case of a trust, the authorized trustee should date, sign,
and complete the Subscription Agreement with information concerning the
trust.  The trustee should print the name of the trust above his signature, and
print his name and the word "trustee" below his signature.  In addition, an
authorized trustee should also provide information requested in the Subscription
Agreement as it pertains to him as an individual.


D.  Joint Ownership.  In all cases, each individual must date, sign, and
complete the Subscription Agreement.  Joint investors must state if they are
purchasing the Shares as joint tenants with the right of survivorship, tenants
in common, or community property, and each must execute the Subscription
Agreement Signature Page

 
12

--------------------------------------------------------------------------------

 
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP,
TRUST, AND JOINT PURCHASERS


If the Purchaser is a corporation, partnership, trust, joint purchaser, or other
entity, an authorized officer, partner, or trustee must complete, date, and sign
this Certificate.


CERTIFICATE


I hereby certify that:


a.  The Purchaser has been duly formed and is validly existing and has full
power and authority to invest in FACE UP ENTERTAINMENT GROUP, INC.


b.  The Note Purchase Agreement has been duly and validly authorized, executed,
and delivered by the Purchaser  and, upon acceptance by FACE UP ENTERTAINMENT
GROUP, INC. will constitute the valid, binding, and enforceable obligation of
the Purchaser.
 

Dated: As of May 29, 2012    
Name of corporation, partnership, trust or joint purchases (please print)
     
Signature and title of authorized officer, partner, trustee, or joint purchaser
     
DCO Capital Group LLC
      /s/ Limor Englard   Managing Member

 
 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 

Name and Address   Purchase Amount   Maturity Date           DCO Capital Group,
LLC    $27,000    11-29-12           “           “                      “     
$73,000   6 months           “           “                      “      $100,000
  6 months

 
 
14

--------------------------------------------------------------------------------